413 Pa. 461 (1964)
Izzi
v.
DiTomo, Appellant.
Supreme Court of Pennsylvania.
Argued January 22, 1964.
March 17, 1964.
Before MUSMANNO, JONES, COHEN, EAGEN and O'BRIEN, JJ.
Jack Brian, with him Berman, Richard & Brian, for appellant.
Thomas J. Reilly, with him Reilly & Pearce, for appellee.
OPINION PER CURIAM, March 17, 1964:
This is an action in equity instituted by Andrew T. Izzi against Nicholas DiTomo and Joseph DiTomo, his partner in a business enterprise, charging them with failure to deposit partnership funds in the partnership account and asking for a dissolution of the partnership, with an accounting by the defendants to the plaintiff.
After hearing, the chancellor found that the defendants had breached the partnership agreement by failing to deposit $18,672.73 of partnership funds in the *462 partnership account, and ordered the partnership dissolved. The court further ordered the plaintiff and the defendants to account to each other.
After exceptions filed by the defendant, Joseph DiTomo, the chancellor's action was sustained by the court en banc. He now appeals to this Court.
We have reviewed the record and conclude from it that the chancellor's findings, as affirmed by the court en banc, were supported by the evidence. They thus have the force and effect of a jury verdict (Durso v. Durso, 409 Pa. 487, at 489). We cannot reverse in the absence of clear error (Manheim v. Board of Commissioners of Venango County, 330 Pa. 92, at 93), which is not apparent in the record.
Decree affirmed; each party to bear own costs.